El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es un caso sobre daños y perjuicios. La de-manda se entabló ante la Corte de Distrito de Mayagüez contra Juan Quintero y The National Surety Company en recla-mación de $1,467.00. Juan Quintero es un notario que ejerce su profesión en Mayagüez y The National Surety Company una corporación que fió al notario garantizando el fiel cum-plimiento de los deberes de su cargo. En la demanda se alega que el demandante creyendo que ciertas firmas habían sido puestas, como aparecía de la faz de los documentos, por deter-minada persona ante el notario Quintero, prestó varias canti-dades de dinero que luego no pudo recobrar porque resultó que las firmas no habían sido puestas ante el dicho notario, como el notario aseguraba. Celebrado el juicio, la prueba fue contradictoria y el juez decidió el conflicto en favor del demandante y dictó sentencia condenando únicamente a la fiadora The National Surety Company.
El demandado Quintero sin hacer gestión alguna para que se le incluyera en la sentencia y sin exponer los hechos por virtud de los cuales se consideraba como parte agraviada por la misma, apeló de ella para ante este tribunal en cuya secretaría se archivó la transcripción de los autos el 25 de mayo de 1915.
Así las cosas, el apelado presentó una moción para que se desestimara el recurso, por no haber el apelante archivado su alegato dentro del término que las reglas de esta corte le concede y por ser frívola la apelación. A la vista de la mo-*130ción acudieron los abogados represéntantes del demandante Freire y del demandado Quintero.
Al estudiar los autos para decidir las cuestiones plantea-das por el apelado, advertimos lo dicbo anteriormente, a saber > que la apelación se había interpuesto por úna persona no condenada por la sentencia.
De acuerdo con la ley, art. '294 del Código de Enjuiciamien-to Civil, sólo puede apelar contra una resolución judicial la parte agraviada por dicha resolución. No importa que el Notario "Quintero fuera parte demandada en el pleito en el cual se dictó la sentencia apelada. Cuando el juez dictó la sentencia, lo excluyó de sus efectos, y, por tanto, no lo agravió con sus pronunciamientos. No se nos oculta, el interés moral que pueda tener el demandado Quintero en la sentencia de que se trata, pero tal interés no es el que la ley y la juris-prudencia requieren para que una persona no condenada expresamente por la sentencia, pueda establecer contra ella recurso de apelación. Véase 2 E. C. L. 31, 32, 33, 34 y 35.
Por virtud de lo expuesto, es necesario concluir que la apelación debe desestimarse. Esto no obstanteideseamos con-signar que también hubiéramos llegado a igual conclusión en el caso de resolver por sus méritos la moción del apelado. A nuestro juicio la apelación es frívola. Se trata de un caso de evidencia contradictoria y el único motivo de impugnación de la sentencia es en verdad el de error en la apreciación de las pruebas, sin que se demuestre que el juez de distrito ac-tuara movido por pasión, prejuicio o’ parcialidad o cometiera algún error manifiesto. La jurisprudencia de este Tribunal en casos de tal naturaleza es tan repetida y constante, • que bien puede calificarse de frívola una apelación que sólo podría prosperar en -el caso de que esta corte desautorizara sus ante-riores decisiones.
Debe desestimarse el recurso.

Desestimada la apelación.

*131Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados Wolf, y Aldrey.
El Juez Asociado Sr. Hutchison no intervino en la reso-lución de este caso.